Citation Nr: 0602655	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-36 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for migraines, 
currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for chronic anxiety 
disorder/bipolar depression with psychotic features. 


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 2001 to May 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
the No. Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The issue of entitlement to service connection for chronic 
anxiety disorder/bipolar depression with psychotic features, 
as secondary to service-connected migraine headaches, is 
remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

At her May 2005 hearing before the undersigned, the veteran 
testified that she wished to withdraw her appeal as to the 
issue of entitlement to an increased evaluation for 
migraines.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant, as it relates to the issue of an increased 
evaluation for migraines, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing or in testimony at a hearing.  38 C.F.R. 
§ 20.204.  The veteran, through testimony at her May 2005 
hearing, withdrew her appeal as to the issue of an increased 
evaluation for migraine headaches.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice as it relates to this issue.


ORDER

The appeal, as to the issue of an increased evaluation for 
migraines, is dismissed.


REMAND

At her hearing, the veteran testified that her depression had 
been present ever since service.  Her husband testified that 
he observed symptoms of depression immediately upon her 
return from service.  VA is obliged to provide an examination 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  A lay person's 
report of a continuity of symptomatology can constitute 
competent evidence of such a link.  An examination is needed 
to obtain a competent opinion as to whether current 
psychiatric disability had its onset in service.

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

At a February 2003 VA examination, the examiner indicated 
that he did not find any evidence that the veteran's anxiety 
or bipolar disorders were secondary to her migraines.  The 
examiner did not address the questions of direct service 
connection or whether the veteran's service-connected 
migraines aggravated her chronic anxiety disorder/bipolar 
depression with psychotic features. 

At her May 2005 hearing, the veteran reported recent 
treatment at the VA Medical Centers (VAMCs) in North Little 
Rock and Little Rock.  These records are not part of the 
claims folder.  VA is required to obtain them.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, this matter is remanded for the following:

1.  Obtain copies of all records of the 
veteran's treatment for migraines or 
psychiatric disability from the Little 
Rock and North Little Rock VAMCs from 
2002 to the present.  

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the etiology of any current psychiatric 
disability.  The claims folder must be 
made available to the examiner for 
review, and the examiner should note that 
such a review took place.

The examiner should render the following 
opinions:  Is it at least as likely as 
not (50 percent probability or greater) 
that any current psychiatric disability 
had its onset in service or is the result 
of a disease or injury in service?  If 
not, is it at least as likely as not that 
the veteran's service-connected migraines 
caused or aggravated any current 
psychiatric disability?  

The examiner should provide a rationale 
for each opinion.  

3.  After completion of the above, re-
adjudicate the claim.  If the claim 
remains denied, issue a supplemental 
statement of the case.  Thereafter, 
return the case to the Board if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


